DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 6/29/2022. Claims 1-20 are pending. Claims   1, 3, 12, 17 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
The applicant has amended claim 1 to overcome the objections of claim 1. 

Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. The applicant has argued that “Claim 1 recites technical operations for the purpose of providing a technological improvement to detecting errors in machine learning systems.” The examiner respectfully disagrees. Although the applicant includes the term “a machine learning system” in the preamble of the claim the applicant generically recites machine learning technique to detect anomalies in modeled data. The applicant does not appear to disclose any particular machine learning algorithms. The machine learning algorithms are just that, algorithms, which have no details in the specification, other than what they are used for, i.e., to display an outlier, the algorithms based on the specification do not include mention of machine learning or even of an application of machine learning (see paragraphs 65-69). “The absence of any type of description as to what these algorithms may be leads to the conclusion” that these are “generic algorithm[s] used to manipulate the risk score determination” (id.). The generically recited a processor, computing device, interface, memory, and medium are invoked merely as tools performing the generic computer functions of accessing, generating, determining, clustering and designating. Taking the claim elements separately, the functions performed in claim 1 by the generically recited a processor, computing device, interface, memory, and medium, machine learning. Considered as an ordered combination, the generically recited a processor, computing device, interface, memory, medium, and machine learning technique, add nothing that is not already present when the limitations are considered separately. For example, claim 1 does not purport to improve the functioning of a processor, computing device, interface, memory, medium, and machine learning technique themselves. The Specification does not disclose any new machine learning technique, but rather describes it in vague terms, e.g., “In connection therewith, ML systems are known to generate models and/or rules, based on sample data provided as input to the ML systems.” Instead, the Specification describes “machine learning” aspects in purely functional and vague terms.

The applicant has argued that “the human mind if incapable, practically, of accessing fraud scores subset to a fraud model.” The examiner respectfully disagrees. The Examiner maintains that but for the inclusion of the additional elements including a processor, computing device, interface, memory, medium, the independent claims recites a mental processes that can be practically performed in the human mind or with pen and paper.

The applicant has argued the claims in view of Example 39. The difficulty with Applicant’s argument is that Example 39 was deemed patent-eligible because it provided training of a neural network for facial detection. See 2019 Eligibility Examples, 8–9. The guidelines said expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images. These transformations can include affine transformations, for example, rotating, shifting, or mirroring or filtering transformations, for example, smoothing or contrast reduction. The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network. Unfortunately, the introduction of an expanded training set increases false positives when classifying non-facial images. Accordingly, the second feature of applicant’s invention is the minimization of these false positives by performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives. Thus, Example 39 addressed technological difficulties related to analyzing graphic images to identify and analyze facial images within them. Applicant has neither identified nor demonstrated that the present claims provide such image analysis. Instead, the Specification says the claims are directed to performing anomaly detection, which would include inputted data and received data. The claimed generic computer components which are used to implement the claimed method are well understood, routine, or conventional in the field. The claim has not been shown to be “significantly more” than the abstract idea. Claim 1 amounts to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer.

 The applicant has argued that the prior art does not specifically teach fraud scores. The examiner respectfully disagrees. Applicant’s specification describes a fraud score as “fraud scores (i.e., indication of risk associated with the transaction).” The prior art Zondi discloses the transaction data including a plurality of fraud scores generated by at least one fraud model. However, the examiner has found applicant’s arguments persuasive in view of applicant’s amendments. The previous 102/103 rejections have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of detecting anomalies in modeled data. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-11) is/are directed to a method, claim(s) (17-20) is/ are directed to a computer readable medium, and claims(s) (12-16) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of accessing fraud scores, generating a baseline distribution, generating a current distribution, determining a divergence value, determining an activeness value, clustering the data, and designating the data abnormal, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computer/processor nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user generating distribution models and making an assessment. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case using distributions to making a determination on data. The distribution provides a parameterized mathematical function that can be used to calculate the probability for any individual observation from the sample space. Thus, the claim recites a mathematical concept and mathematical formulas or equations.  “Mathematical Relationships” A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A.  Examples of mathematical relationships recited in a claim include: a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; a conversion between binary-coded decimal and pure binary numerals, Gottschalk v. Benson; and a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors), Mackay Radio & Tel. Co. v. Radio Corp. of Am.  “Mathematical Formulas or Equations” A claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. For example, the phrase “determining a ratio of A to B” is merely a textual replacement for the particular equation (ratio = A/B). Additionally, the phrase “calculating the force of the object by multiplying its mass by its acceleration” is a textual replacement for the particular equation (F= ma).  Examples of mathematical equations or formulas recited in a claim include:a Arrhenius equation, Diamond v. Diehr; a formula for computing an alarm limit, Parker v. Flook; a mathematical formula for hedging (claim 4), Bilski v. Kappos.“Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, computing device, interface, memory, and medium are used to perform the steps of the invention. The technology claimed in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (detecting anomalies in modeled data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology). 

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) accessing fraud scores, generating a baseline distribution, generating a current distribution, determining a divergence value, determining an activeness value, clustering the data, and designating the data abnormal which are viewed as an abstract idea in the form of applying mathematical formulas to a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for accessing, generating, clustering, and designating which is the abstract idea steps of generating distributions, determining divergent values, and designating the data abnormal in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to applying a mathematical formula to a mental process (i.e. detecting anomalies in modeled data). Using a computer to access, generate, cluster, and designate this mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to determining anomalies in data:

[0002]    The present disclosure generally relates to systems and methods for use in monitoring machine learning systems and, in particular, for performing anomaly detection for data generated by machine learning models, where the models are based on input data (e.g., fraud scores, etc.) provided through and/or stored in computer networks (e.g., in data structures associated with the computer networks, etc.).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 3, 7-11, 19, 20 recite limitations which further limit calculating and the claimed analysis of data.

Claims 4-6, 14-16, 18 recites limitations directed to claim language which further define and calculate the KL value.  
	
Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about data produced by a system.  This is not a technical or technological problem but is rather in the realm of business or fraud detection management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0030] FIG. 2 illustrates an exemplary computing device 200 that can be used in the system 100. The computing device 200 may include, for example, one or more servers, workstations, personal computers, laptops, tablets, smartphones, PDAs, etc. In addition, the computing device 200 may include a single computing device, or it may include multiple computing devices located in close proximity or distributed over a geographic region, so long as the computing devices are specifically configured to function as described herein. However, the system 100 should not be considered to be limited to the computing device 200, as described below, as different computing devices and/or arrangements of computing devices may be used. In addition, different components and/or arrangements of components may be used in other computing devices.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


Prior art references Arrabothu et al. (US 20190385170 A1), Zoldi et al. (US 20160342963 A1), Gerber et al. (US 20160314471 A1), Kennel et al. (US 20140180974 A1) discloses processor, computing device, interface, memory, and medium in at least Arrabothu (Fig. 1, ¶ 14-16, 46-50, 53, 60, 90, 94, 98, 107), Zoldi (Fig. 2, ¶ 20, 27-30, 82, 122-124), Gerber (Fig. 1-5, 8, 31, ¶ 16, 24, 35, 39, 57, 87-118), Kennel (Fig. 3, ¶ 34, 72, 75, 82, 83, 122, 124, 171-174). 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Pertinent prior art includes Zhang et al. “Machine Learning Testing: Survey, Landscapes and Horizons”, published June 2019 (cited as reference 1-U; referred to hereinafter as ‘Zhang’) discloses testing properties (e.g., correctness, robustness, and fairness), testing components (e.g., the data, learning program, and framework), testing workflow (e.g., test generation and test evaluation), and application scenarios (e.g., autonomous driving, machine translation). Anthony Samy et al. (US 20200184212 A1) discloses detecting fraudulent patterns in documents. Ding et al. (US 20140324699 A1) discloses automatically updating the testing model with transactions scored using the testing model. Zoldi et al. (US 20160342963 A1) which discloses monitoring machine learning systems for performing anomaly detection for data generated by machine learning models, where the models are based on input data (e.g., fraud scores, etc.) provided through and/or stored in computer networks (e.g., in data structures associated with the computer networks, etc.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683